Filed 11/4/22 P. v. Rivadeneira CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B316811

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct.
        v.                                                      No. MA081183)

ERIC RIVADENEIRA,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Affirmed.
      Richard B. Lennon and Larry Pizarro, under appointment
by the Court of Appeal, for Defendant and Appellant.
      No appearance by Plaintiff and Respondent.
      On April 2, 2021, Vearlean Wyatt returned to her home and
discovered it had been burglarized: a window and sliding door
normally left closed and locked were open, and at least two items
were missing—a necklace with a heart-shaped pendant and a
Chromebook computer laptop. The burglar left a telephone
behind in the home’s enclosed backyard, and that phone traced
back to defendant and appellant Eric Rivadeneira (defendant),
who lived nearby and was found in possession of a necklace with
a heart-shaped pendant and a Chromebook.
      In a single-count felony information, the prosecutor
charged defendant with first degree residential burglary (Pen.
Code, § 459). A jury found defendant guilty and the trial court
sentenced him to the low term of two years in state prison.
      Defendant appealed his conviction, and this court
appointed counsel to represent him. After examining the record,
counsel filed an opening brief raising no issues. On June 17,
2022, this court advised defendant he had 30 days to personally
submit any contentions or issues he wanted us to consider. We
received no response.
      We have examined the appellate record and are satisfied
defendant’s attorney has complied with the responsibilities of
counsel and no arguable issue exists. (Smith v. Robbins (2000)
528 U.S. 259, 278-82; People v. Kelly (2006) 40 Cal.4th 106, 122-
24; People v. Wende (1979) 25 Cal.3d 436, 441.)




                               2
                        DISPOSITION
     The judgment is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                   BAKER, Acting P. J.
We concur:



     MOOR, J.



     KIM, J.




                            3